979 So. 2d 1275 (2008)
Nettie BROWN Individually and on Behalf of Shantai T. Brown, Jasmine P. Brown, and Tonia M. Brown
v.
Bonnie Iris FLOYD and Jeffery Floyd and Shelter Insurance Company.
No. 2008-C-0560.
Supreme Court of Louisiana.
May 2, 2008.
In re Brown, Nettie et al.;  Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of E. Baton Rouge, 19th Judicial District Court Div. D, No. 505,290; to the Court of Appeal, First Circuit, No. 2007 CA 0478.
Not considered. Not timely filed.